Letton, J.
Alfred Boling was arrested upon a criminal charge filed in the county court of Nemaha county. lie had a preliminary examination before the county judge, who held him to appear at the next term of the district court. Bail ivas fixed at the sum of $500, and he was remanded to the custody of the sheriff in the meantime. Tavo days afterAvards he appeared before the county judge with a qualified surety and entered into his recognizance in the sum fixed. He was released and discharged from custody. This Avas in the forenoon. On the same day a motion Avas filed in the county court by the county attorney to increase the amount of the bond, whereupon a warrant was issued directing the sheriff to again arrest Boling and bring him before the court. This Avas done and the amount of the bond increased to $1,000. He refused to give the increased bond and was committed to the county jail. This proceeding in habeas corpus was brought to secure his release. The district court found “that said county judge had authority to order the rearrest of relator, and that by the rearrest of relator the surety on his bond or recognizance Avas released, and that he now stands charged with a crime before the said county judge without bail.” The application Avas denied and Boling AAras remanded to the custody of the sheriff. A motion has been filed in this court to dismiss the petition in error for the reason that the record of the county court sIioavs that the defendant immediately gave a new bond in the sum of $1,000, to which sum it was increased by the county judge; that since the decision of the district court was rendered Boling has been tried in the district court upon the charge and has been acquitted *768and discharged, and the question presented is a moot one which it would be a waste of time for this court to consider, and without any benefit to the appellant.
The hearing was had in the district court on September 12, 1911. The transcript on appeal ivas not filed until January, 1912. No effort has been made in this court to have the case advanced for a speedy hearing. In the meantime the petitioner has been tried and acquitted, ajad is uoav free. In this condition of the record, the motion to dismiss the appeal is sustained and the petition in error dismissed at the costs of the petitioner.
Dismissed.
Barnes, Rose and Sedgwick, JJ., not sitting.